Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowability Notice
Examiners Amendment
Below are amendments to the claims. Only claim 1 has been amended as of this action: 
(Currently amended)	
A bed monitoring pad, comprising:
a planar pad coupled to electrical circuitry configured to detect a location of a patient atop the pad, wherein the pad is configured to trigger the issuance of an alarm based upon a patient's location relative to the pad, and wherein the pad defines a total area, and wherein the total area is divided into a plurality of zones, and wherein a timing of issuance of an alarm triggered by the pad varies based upon which zone of the pad a patient is detected to be located upon;
and wherein the pad is divided into at least five zones including a first external zone and a second external zone, each external zone being positioned along an outer edge of the pad, and wherein the pad further includes at least a first internal zone, a second internal zone, and a third internal zone, wherein each of the first internal zone, the second internal zone, and the third internal zone is positioned between the first external zone and the second external zone;
wherein a timing of issuance of an alarm has a longer delay for at least one of the first internal zone, the second internal zone and the third internal zone of the pad relative to a timing of issuance of an alarm for either the first external zone external zone or the second internal zone of the pad.


Reasons for Allowance
The invention discloses an embodiment in which a plurality of different zones of sensors in a sensor pad are placed on top of a bed underneath a patient. The embodiment includes sensors determining not only the position of the patient on the bed, but also ascertains the risk for the patient falling from the bed respective to the location of the patient from the edge of the bed. As the patient draws nearer to the edge of the bed, the time for issuing a fall warning alarm becomes sooner than if the patient were located farther away from the edge. Each zone includes a delay of issuing the alarm, that is, as the patient is located in an internal zone, the sounding of a falling alarm warning would be delayed in comparison to an external zone where the patient is near the edge of the bed. A search for references meeting the above limitations did not disclose similar references involving multiple zones and the timing of the issuance of a patient fall alarm warning. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL EUSTAQUIO whose telephone number is (571) 270-7229.  The examiner can normally be reached on Mon -Thu 9:00 Am-5:30Pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nabil H. Syed whose telephone number is (571) 270-3028. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NABIL H SYED/Primary Examiner, Art Unit 2683